DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the pair of fittings, each fitting for locking a slidable frame member of the pair of slidable frame members in one position of a plurality of positions with respect to the first frame of claims 3 and 9 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 5 and 11 are objected to because of the following informalities:  in line 2, “is higher than that the” appears to be a typographical error.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In the last clause of the claim, “for towing the device a first portion of the strut from” is unclear and confusing. Perhaps addition of punctuation would clarify the clause. However, at present, it is unclear what Applicant intends for the scope of this last clause.
Claims 6-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In lines 5-6, “and a linking bar the transportation device pointing” is unclear and confusing. Perhaps punctuation is needed. However, at present, the scope of this clause is rendered indefinite due to its unclear and confusing phraseology.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Hull (US Pat. No. 5,387,001).
	Regarding claim 1, Hull discloses A device comprising: a lower frame portion; an upper frame portion mechanically coupled to the lower frame and rotatable relative to the lower portion; at least a pair of wheels attached to the lower frame; a linking bar at least one of rigidly attached and demountably attached to the lower frame at one end with a first coupling and having a second coupling at the other distal end for demountably attaching the device to a vehicle for towing the device (at hitch 19, col 2, ln 46-47) (see annotated fig below).

    PNG
    media_image1.png
    528
    809
    media_image1.png
    Greyscale

	Regarding claim 2, Hull discloses The device according to claim 1, wherein the upper frame comprises: a first frame which is mechanically coupled to the lower frame and rotatable relative to the lower portion; and a pair of slidable frame members, each slidable frame member mechanically coupled to one end of the first frame and movable relative to the first frame (see annotated fig below).

    PNG
    media_image2.png
    494
    732
    media_image2.png
    Greyscale

	Regarding claim 3, Hull discloses The device according to claim 2, further comprising a pair of fittings, each fitting for locking a slidable frame member of the pair of slidable frame members in one position of a plurality of positions with respect to the first frame (see 59, 56 in annotated fig below).

    PNG
    media_image3.png
    487
    704
    media_image3.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hull in view of Atkinson (US Pat. No. 9,340,087).
Regarding claim 4, Hull discloses the invention except for specifically pointing out wherein the second coupling comprises: a first joint mechanically coupled to the linking bar; a second joint mechanically coupled to the first joint; a third joint mechanically coupled to the second joint; and a fitting for coupling to an attachment attached to the vehicle; wherein the first joint pivots in a plane aligned with a longitudinal axis of the linking bar; the second joint rotates around the longitudinal axis of the linking bar; and the third joint pivots in a plane perpendicular to the longitudinal axis of the linking bar. However, at least Atkinson discloses a first joint mechanically coupled to the linking bar; a second joint mechanically coupled to the first joint; a third joint mechanically coupled to the second joint; and a fitting for coupling to an attachment attached to the vehicle; wherein the first joint pivots in a plane aligned with a longitudinal axis of the linking bar; the second joint rotates around the longitudinal axis of the linking bar; and the third joint pivots in a plane perpendicular to the longitudinal axis of the linking bar (at least fig 15C). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the three degree of freedom coupling of Atkinson with the device of Hull, since it would have provided more degrees of freedom of the coupling to allow the device to more easily tow off road.
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hull in view of Benesch (US Pub. No. 2011/0217137).
Regarding claim 5, Hull discloses the invention except for wherein the height of the first coupling of the linking bar relative to the ground is higher than that the height of the second coupling at the other distal end of the linking bar; and the linking bar comprises a strut linking the first coupling to the second coupling; wherein when the device is coupled to the vehicle for towing the device a first portion of the strut from the first coupling to a predetermined point proximal the vehicle is substantially horizontal. However, Benesch discloses wherein the height of the first coupling of the linking bar relative to the ground is higher than that the height of the second coupling at the other distal end of the linking bar; and the linking bar comprises a strut linking the first coupling to the second coupling; wherein when the device is coupled to the vehicle for towing the device a first portion of the strut from the first coupling to a predetermined point proximal the vehicle is substantially horizontal (at least fig 1A). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the design techniques of Benesch with the device of Hull, since it would have been obvious to try yielding the predictable results of a higher clearance for the towed vehicle and linking bar which would help to avoid further damage or getting stuck on other off road obstacles.
Claim(s) 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Poupalos (WO 2011/070379) in view of Hull (US Pat. No. 5,387,001).
Regarding claim 6, Poupalos discloses a method of attaching a towed vehicle to a towing vehicle and trailer by a bar lever trailer method (see figs 1-3). However, Poupalos discloses the method applied to lifting and towing a motorcycle having one front wheel mounted to a base frame. At least Hull discloses a trailer with an upper frame and attaching a pair of wheels of the towed vehicle to the upper frame (see discussion of at least claim 1 above). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have utilized the loading technique of Poupalos with the device of Hull to provide A method comprising: providing a transportation device for moving a first vehicle with a second vehicle; positioning the transportation device adjacent to a pair of wheels of the first vehicle; disposing the transportation device in a vertical position with an upper frame of the transportation device adjacent to the pair of wheels of the first vehicle and a linking bar the transportation device pointing substantially perpendicular and upwards relative to the terrain upon which the pair of wheels of the first vehicle are disposed; attaching the pair of wheels of the first vehicle to the upper frame of the transportation device; transitioning the transportation device from this vertical position to a horizontal position by using the linking bar as a mechanical lever thereby lifting the pair of wheels of the first vehicle off the ground such that they are supported on the upper platform of the transportation device, since it would have allowed loading of the towed vehicle in hard to reach locations such as those found off road.
Regarding claim 7, Poupalos in view of Hull discloses The method according to claim 6, wherein the transportation device comprises: a lower frame portion; an upper frame portion mechanically coupled to the lower frame and rotatable relative to the lower portion; at least a pair of wheels attached to the lower frame; a linking bar at least one of rigidly attached and demountably attached to the lower frame at one end with a first coupling and having a second coupling at the other distal end for demountably attaching the device to a vehicle for towing the device (see discussion of claim 1 above).
Regarding claim 8, Poupalos in view of Hull discloses The method according to claim 7, wherein the upper frame comprises: a first frame which is mechanically coupled to the lower frame and rotatable relative to the lower portion; and a pair of slidable frame members, each slidable frame member mechanically coupled to one end of the first frame and movable relative to the first frame (see discussion of claim 2 above).
Regarding claim 9, Poupalos in view of Hull discloses The method according to claim 7, wherein a pair of fittings, each fitting for locking a slidable frame member of the pair of slidable frame members in one position of a plurality of positions with respect to the first frame (see discussion of claim 3 above).
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Poupalos (WO 2011/070379) in view of Hull (US Pat. No. 5,387,001) and Atkinson (US Pat. No. 9,340,087).
Regarding claim 10, Poupalos in view of Hull and Atkinson disclose The method according to claim 6, wherein the second coupling comprises: a first joint mechanically coupled to the linking bar; a second joint mechanically coupled to the first joint; a third joint mechanically coupled to the second joint; and a fitting for coupling to an attachment attached to the vehicle; the first joint pivots in a plane aligned with a longitudinal axis of the linking bar; the second joint rotates around the longitudinal axis of the linking bar; and the third joint pivots in a plane perpendicular to the longitudinal axis of the linking bar (see discussion of claim 4 above in view of combination of Poupalos and Hull).
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Poupalos (WO 2011/070379) in view of Hull (US Pat. No. 5,387,001) and Benesch (US Pub. No. 2011/0217137).
Regarding claim 11, Poupalos in view of Hull and Benesch disclose The method according to claim 6, wherein the height of the first coupling of the linking bar relative to the ground is higher than that the height of the second coupling at the other distal end of the linking bar; and the linking bar comprises a strut linking the first coupling to the second coupling; wherein when the device is coupled to the vehicle for towing the device a first portion of the strut from the first coupling to a predetermined point proximal the vehicle is substantially horizontal (see discussion of claim 5 above in view of combination of Poupalos and Hull).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited disclose trailer features that teach aspects of the claims and, therefore, may be of interest to Applicant.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB B MEYER whose telephone number is (571)270-3535. The examiner can normally be reached Monday - Friday 9-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J Allen Shriver can be reached on 303.297.4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JACOB B. MEYER
Primary Examiner
Art Unit 3618



/JACOB B MEYER/               Primary Examiner, Art Unit 3618